SHARP, W., J.
Camaroto appeals from the summary denial of his motion seeking post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, concerning his conviction for armed burglary of a dwelling (Case No. 98-226). He is a frequent filer with this court.1 We affirm, finding the motion is successive.
In June of 2000, Camaroto filed a motion for post-conviction relief, concerning Case No. 98-226. The trial court summarily denied the motion on March 14, 2001. No appeal was taken.
In January of 2002, Camaroto filed a second motion for post-conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, concerning Case No. 98-226. The trial court denied it on September 11, 2002, as successive because it repeated the same issues raised in the first motion.
On October 8, 2002, Camaroto filed a lengthy petition for writ of habeas corpus in the Florida Supreme Court, reiterating the claims he raised in his second motion. The court treated his petition as an appeal from the trial court’s September 11, 2002 denial of his second motion and transferred the case to our court.
Although Camaroto’s pleading in this proceeding is exceedingly lengthy, it is basically a repeat of his first motion. As such, it is successive and improper.2 We warn Camaroto against filing additional successive pleadings in this court regarding his conviction in Case No. 98-226. His attempt to do so will result in an order instructing the Clerk of this court not to accept further pro se pleadings regarding that case unless signed by an attorney licensed to practice law in this state.
AFFIRMED.
SAWAYA, C.J., and THOMPSON, J., concur.

. See Case Nos. 01-636, 01-637, 01-2456, 02-344, 02-755, 02-1525, 02-1527, 02-1664, 02-1670. This court prohibited the defendant from any further pro se filings with the exception of direct appeals of post-conviction motions. See Camaroto v. Pomar, 830 So.2d 955 (Fla. 5th DCA 2002).


. See Polk v. State, 820 So.2d 456 (Fla. 5th DCA 2002); Freeman v. State, 773 So.2d 110 (Fla. 5th DCA 2000), rev. denied, 805 So.2d 806 (Fla.2001).